1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    ANGELICA GAVALDON, et al.,               Case No.: 16cv590-LAB (MDD)
12                               Plaintiffs,
                                               ORDER GRANTING IN PART
13    v.                                       MOTION TO DISMISS; AND
14    STANDARD CHARTERED BANK
                                               ORDER PERMITTING BRIEFING
      INTERNATIONAL (AMERICAS)
15                                             ON SUPPLEMENTAL
      LTD.
                                               JURISDICTION AND REMAND
16                             Defendant.
17
18         This is the latest of several cases involving securities claims connected with
19   the Bernie Madoff investments scandal. Plaintiff Angelica Gavaldon is an individual
20   investor who alleges Defendants misled her and her late husband Sergio about
21   investments, causing them to lose money. Plaintiffs S&A Investments, Inc. and
22   Harley Invest Ltd. are Cayman Island pass-through entities that the Gavaldons
23   formed in order to invest. Plaintiffs, who are represented by counsel, have formally
24   amended three times, and have been given specific instructions about the
25   deficiencies in their pleadings. (See Docket nos. 20, 28, 31, and 33.)
26         After the second dismissal, the Court required Plaintiffs to seek leave to
27   amend, attaching their proposed second amended complaint along with a redline
28   showing changes they proposed to make. They filed an ex parte motion, attaching

                                               1
                                                                         16cv590-LAB (MDD)
1    a proposed 82-page second amended complaint. (Docket no. 29, Ex. A.) In a
2    detailed order, the Court granted the motion in part. (Docket no. 31.) The order
3    pointed out numerous defects in their proposed second amended complaint,
4    directing them to amend it, and set a deadline for doing so. They then filed another
5    82-page proposed second amended complaint slightly late. The Court sua sponte
6    struck this, pointing out that they had not complied with its instructions regarding
7    amendment, directing them to amend and refile, and cautioning them to take care
8    that the newly-filed second amended complaint complied fully with the Court’s
9    previous order. (See Docket no. 33.) After additional minor difficulties and delays,
10   prompting an order to show cause, Plaintiffs filed their corrected second amended
11   complaint. (Docket no. 36, the “SAC”). In all, they have submitted or filed four
12   drafts of the proposed second amended complaint.
13         Defendant Standard Chartered Bank International (“SCBI”) then moved to
14   dismiss, both for lack of prosecution and for failure to state a claim. That motion
15   is now fully briefed and ready for adjudication.
16   Motion to Dismiss
17         The motion correctly points out that Plaintiffs have had several opportunities
18   to draft a complaint that meets federal pleading requirements. It also correctly
19   points out that the latest SAC did not limit the scope of claims as directed by the
20   Court’s order granting in part leave to amend and did not correct all the defects the
21   Court’s order pointed out. In particular, the SAC includes theories that Plaintiffs
22   were directed not to include at all, such as claims of fraud other than those based
23   on the Fairfield Sentry (Madoff/Sentry) investments. At the early stages of litigation,
24   pleading defects are more excusable. But at this point, Plaintiffs have filed or
25   submitted seven versions of the complaint. Dismissal for failure to prosecute and
26   for failure to obey the Court’s orders would not be unreasonable.
27         That being said, “[c]ases should be decided on the merits whenever
28   reasonably possible.”    Eitel v. McCool, 782 F.2d 1470, 1472 (9th Cir. 1986)

                                                2
                                                                            16cv590-LAB (MDD)
1    (citation omitted). Rather than treating failure to amend as a default, the Court finds
2    it more appropriate to construe failure to amend as a tacit admission that further
3    amendment is not possible. See Zucco Partners, LLC v. Digimarc Corp., 552 F.3d
4    981, 1007 (9th Cir. 2009), as amended (Feb. 10, 2009) (court’s discretion to deny
5    leave is “particularly broad” where a plaintiff has already been given leave to
6    amend, and has “failed to add the requisite particularity to its claims”). See also
7    Covert v. City of San Diego, 2017 WL 1094020, at *4 (S.D. Cal., Mar. 23, 2017)
8    (construing failure to amend as plaintiff’s admission that he cannot plead more
9    facts to cure the complaint’s defects). When claims are dismissed for repeated
10   failures to cure pleading deficiencies, dismissal with prejudice is appropriate.
11   Neubronner v. Milken, 6 F.3d 666, 672 (9th Cir. 1993). And to the extent the SAC
12   has included claims or theories that Plaintiffs were ordered to omit, the Court can
13   construe the complaint to correct these defects.
14         Previous Rulings and Law of the Case
15         The Court’s previous orders (particularly Docket nos. 20, 28, 31, and 33) are
16   law of the case. In the order dismissing the first amended complaint, the Court
17   permitted Plaintiffs to include only one fraud claim: “a claim against SCBI based
18   on representations that SCBI had performed robust due diligence on Fairfield
19   Security before recommending it as a safe and secure investment.” (Docket no.
20   31 at 15:13–15.) The Court also permitted Plaintiffs to include negligence and
21   breach of fiduciary duty claims against SCBI, but expressly forbade any other fraud
22   claims, and forbade Plaintiffs to expand the fraud claim beyond what the order
23   permitted. (Id. at 15:15–18.)
24         Plaintiffs represent that the SAC complies with the Court’s order. Taking
25   them at their word, the Court construes the SAC as abandoning all fraud and fraud-
26   based claims, except the “due diligence” misrepresentation claim in connection
27   with sales of Madoff/Sentry. The first claim (for Fraud) and the second claim (for
28   Deceit), while enumerated as separate claims, are based on the same alleged

                                                3
                                                                            16cv590-LAB (MDD)
1    misstatements regarding due diligence. Rather than striking one of them as
2    unauthorized, the Court construes them as the same claim.
3          While the first amended complaint mentioned in passing that unidentified
4    Defendants failed to disclose “certain facts,” (Docket no. 21, ¶ 422), the SAC adds
5    legal conclusions regarding SCBI’s fiduciary duties, and suggests Plaintiffs are
6    adding a claim of fraud by omission. (See, e.g., SAC, ¶¶ 420–21 (alleging a duty
7    of good faith, a duty to disclose conflicts of interest, and an ongoing duty to disclose
8    other material facts).) Ordinarily the Court would grant leave to amend to add
9    claims, but there is no reason to do so when amendment would be futile or would
10   unduly prejudice the Defendant. See Chappel v. Laboratory Corp. of Am., 232 F.3d
11   719, 725–26 (9th Cir. 2000). Although fraud by omission may be somewhat easier
12   to plead, because Plaintiffs need not specify the circumstances of a
13   misrepresentation, the SAC still fails to plead enough facts to show when SCBI
14   knew the facts it should have disclosed. If Plaintiffs’ theories about duties to
15   disclose conflicts of interest and other facts are correct, they can recover just as
16   easily — or perhaps more easily — under a breach of fiduciary theory. There is no
17   reason to add new half-formed and inadequately pled theories of fraud at this point.
18   Such an amendment would only cause delay and impose undue costs and burdens
19   on SCBI.
20         While the SAC still includes various other allegations of misrepresentations
21   and deception, the Court will treat them as background, intended to make the one
22   authorized fraud claim more plausible — for example, by showing motive or
23   general business practices. And to the extent this order discusses the pleading of
24   those claims, this discussion is intended to illustrate the general state of the
25   pleading. Discussion is not intended as reconsideration: Plaintiffs did not seek
26   reconsideration, and the Court is not reconsidering its earlier orders.
27         Governing substantive law has not yet been determined. The parties argue
28   that either California or Florida substantive law applies. Which, if either, applies

                                                4
                                                                            16cv590-LAB (MDD)
1    depends on a fact-based determination of whether the parties entered into an
2    agreement with a         valid choice-of-law provision. And the differing statutes of
3    limitations and accrual provisions will likely affect the viability of several claims.
4              But in any event, federal pleading standards apply. See Kearns v. Ford
5    Motor Co., 567 F.3d 1120, 1125 (9th Cir. 2009). These orders cited Rule 9(b)’s
6    pleading requirements, and pointed out how those earlier complaints failed to
7    satisfy these requirements. These and other rulings constitute law of the case, and
8    are binding on the parties. To the extent the SAC still fails to meet pleading
9    requirements, the implication is that additional attempts at amendment would be
10   futile.
11             Among other things, the Court directed Plaintiffs to allege who made
12   particular representations, rather than referring to SCBI generally. (Docket no. 28
13   at 11:23–27.) This is particularly appropriate when the Gavaldons were meeting or
14   talking with someone they knew, either in person or by phone, or when they
15   received written communications from an identifiable person. The Court directed
16   Plaintiffs to identify when particular representations were made, rather than
17   referring to a span of time, to show SCBI knew at the time that what it was saying
18   to the Gavaldons was false, misleading, or unreliable. (Id. at 11:27–12:4.) The
19   Court also pointed out that, to constitute fraud, misrepresentations or other
20   deceptive communications must have been made to the Gavaldons so that the
21   Gavaldons could rely on them. Internal communications and statements to the
22   public that Plaintiffs do not allege they heard directly or indirectly or relied on
23   cannot give rise to fraud claims. See Mirkin v. Wasserman, 5 Cal.4th 1082, 1098–
24   1100 (1993). Therefore, Plaintiffs were required to allege that they heard or learned
25   of the allegedly fraudulent representations, and when they did so.
26             The Court directed Plaintiffs to plead facts in context, rather than relying on
27   isolated or stray remarks, or alleging their own conclusions as facts. See Kearns,
28   567 F.3d 1126 (holding that plaintiff should have alleged what advertisements and

                                                  5
                                                                              16cv590-LAB (MDD)
1    sales material specifically stated). For example,         Plaintiffs’ allegations that
2    undisclosed trailer fees amounted to kickbacks were insufficient, even if someone
3    connected with SCBI used this term. (Id. at 12:10–11; Docket no. 20 at 10:16–23.)
4    “The context in which they were described as kickbacks should also be alleged, in
5    order to show that the payments actually were kickbacks and not permitted and
6    appropriate fees of some kind.” (Id. at 10:21–23.) Using jargon that sounds to
7    outsiders like something nefarious does not reasonably show that it is.1 Plaintiffs
8    did not plead facts showing that the fees were in fact illicit. And while a firm’s
9    desire to collect fees and thereby increase its profits might be a motive for fraud, it
10   is also consistent with ordinary business objectives and is in itself unremarkable.
11   See Lipton v. Pathogenesis Corp., 284 F.3d 1027, 1038 (9th Cir. 2002).
12         The SAC says or implies that certain terms, such as “due diligence,” have
13   recognized meanings within the industry, and also says that these or similar terms
14   were mentioned in conversations with the Gavaldons. With regard to fraud claims,
15   these allegations are not particularly helpful unless coupled with allegations
16   showing the Gavaldons knew what these meanings were and relied on them. The
17   SAC makes clear the Gavaldons were unsophisticated and had almost no
18   knowledge of investing. (See, e.g., SAC, ¶¶ 5, 77, 153, 166.) Whatever they were
19   told must be examined in light of this, not in light of a level of sophistication they
20   lacked, or information they did not have.
21         The context of representations or communications is also important, for
22   several reasons. Statements in the course of oral presentations cannot be
23
24
     1
25     Insider jargon or industry-specific terms do not necessarily mean what they do to
     others. The jargon used in the context of securities, investments, and finance is
26   replete with colorful terms not intended literally. By way of example, “junk bonds”
27   are bonds rated below “investment” grade. Despite the evocative names, junk
     bonds are not considered valueless, and both “junk” and “investment grade” bonds
28   are commonly purchased as investments.

                                                 6
                                                                            16cv590-LAB (MDD)
1    considered in isolation but must be viewed in the context of the whole presentation.
2    Casella v. Webb, 883 F.2d 805, 808 (9th Cir. 1989). To show that a statement is
3    material and intended to induce reliance, rather than amounting to mere puffery,
4    see id., the context must be alleged so that the Court can consider it. The situation
5    in which remarks are made informs their intended meaning, and the recipient’s
6    likely interpretation. See Xu v. Chiacache Int’l Holdings Ltd., 2016 WL 4370030, at
7    *5 (C.D. Cal., Aug. 15, 2016) (citing In re Syntex Corp. Securities Litigation, 95
8    F.3d 922, 929 (9th Cir. 1996)). In a pleading, omitting context that would normally
9    be included, or failing to plead enough facts to put particular remarks in context at
10   all may deprive the allegations of the required particularity or plausibility. See
11   Dyson, Inc. v. Garry Vacuum, LLC, 2011 WL 13268002, at *13 (C.D. Cal., Jan. 4,
12   2011) (holding that, because falsity is determined by examining statements in
13   context, plaintiff’s failure to plead context meant the complaint did not satisfy Fed.
14   R. Civ. P. 8).
15         Claims Not Sounding in Fraud
16         The Court earlier identified only two claims as not sounding in fraud and thus
17   not subject to Rule 9(b)’s pleading requirements: negligence, and breach of
18   fiduciary duty. As pled in the SAC, the sixth claim for unjust enrichment2 is based
19   on SCBI’s alleged “misdeeds” in connection with recommending Madoff/Sentry.
20   This claim could be construed as arising from fraud, breach of fiduciary duty, or
21   both. Because Plaintiffs were not permitted to expand fraud claims or add new
22   fraud claims, and because they represent that they have not attempted to do so,
23
24
     2
25     Although the SAC lists it as a cause of action, unjust enrichment merely refers to
     restitution. See Durell v. Sharp Healthcare, 183 Cal. App. 4th 1350, 1370 (Cal.
26   App. 4 Dist. 2010) (citations and quotation marks omitted) (“There is no cause of
27   action in California for unjust enrichment . . . . Unjust enrichment is synonymous
     with restitution.”) The Court construes the sixth claim as a theory of recovery for
28   breach of fiduciary duty.

                                               7
                                                                           16cv590-LAB (MDD)
1    the Court construes this claim as based solely on breach of fiduciary duty, not
2    fraud. The Court also accepts Plaintiffs’ representation that they disclaim any
3    fraud-based theory of unjust enrichment.
4          The SAC
5          As pled, Plaintiffs’ claims all arise under state common law. Although
6    plaintiffs in similar lawsuits have elected to bring claims under federal statutes,
7    Plaintiffs have chosen to rest their claims solely on state causes of action. See
8    Hunter v. Philip Morris USA, 582 F.3d 1039, 1042 (9th Cir. 2009). While precedent
9    dealing with federal securities fraud claims under federal law may be helpful in
10   addressing pleading standards, the elements of their claims are different.
11         The Court has diligently compared the proposed second amended complaint
12   it previously found inadequate (Docket no. 29, Ex. A) and the latest SAC. The bulk
13   of Plaintiffs’ amendments are pro forma, cosmetic, or insubstantial, or represent
14   mere reiterations of other existing allegations. Of the remainder, most merely
15   eliminate claims or theories already dismissed, or add conclusions without any new
16   facts to support them. Certain facts offered in support of claims dismissed without
17   leave to amend are re-alleged, including the recommendation of a life insurance
18   policy. The Court construes these allegations as supporting the remaining claims
19   only. The notable new allegations are:
20         Paragraph 32: Certain investment specialists who communicated with the
           Gavaldons at various times are identified by name.
21
22         Paragraph 85: When the Gavaldons’ son Angel asked Luisa Serena to
           provide the family with a list of highly-rated corporate bonds, the SAC now
23
           alleges she was the assigned relationship manager at the time.
24
           Paragraphs 114 and 115: SCBI allegedly never told the Gavaldons their
25
           investments in the GEMSTB fund was risky rather than safe, conservative,
26         and appropriate to their needs.
27   ///
28   ///

                                              8
                                                                        16cv590-LAB (MDD)
1          Paragraphs 237 and 260: Carlos Gadala-Maria is alleged to have told the
           Gavaldons in about March of 2004 that a full due-diligence review had been
2
           conducted on Madoff/Sentry.
3
           Paragraphs 243–248: SCBI allegedly never told the Gavaldons that it had
4
           failed to follow its own internal due diligence policy with regard to site visits
5          to fund managers when recommending Madoff/Sentry.
6
           Paragraph 340: This paragraph alleges that Madoff/Sentry was a hedge
7          fund, which requires more due diligence.
8
           Legal Standards
9
           A motion to dismiss challenges the legal sufficiency of a complaint. Navarro
10
     v. Block, 250 F.3d 729, 732 (9th Cir. 2001). The Court must accept all factual
11
     allegations as true and construe them in the light most favorable to Plaintiffs.
12
     Cedars Sinai Med. Ctr. v. Nat'l League of Postmasters of U.S., 497 F.3d 972, 975
13
     (9th Cir. 2007). But the Court will not supply facts not pled. See Ivey v. Board of
14
     Regents of Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982). “Nor is the [C]ourt
15
     required to accept as true allegations that are merely conclusory, unwarranted
16
     deductions of fact, or unreasonable inferences.” See Sprewell v. Golden State
17
     Warriors, 266 F.3d 979, 988 (9th Cir. 2001).
18
           While the Court does not weigh evidence or make credibility determinations,
19
     Acosta v. City of Costa Mesa, 718 F.3d 800, 828 (9th Cir. 2013), the complaint
20
     must meet the plausibility standard set forth in Ashcroft v. Iqbal, 556 U.S. 662
21
     (2009). The well-pleaded facts must do more than permit the Court to infer “the
22
     mere possibility of misconduct”; they must show that the pleader is entitled to relief.
23
     Id. at 679. To defeat a motion to dismiss, the factual allegations must be sufficient
24
     to “raise a right to relief above the speculative level . . . .” Bell Atl. Corp. v. Twombly,
25
     550 U.S. 544, 555 (2007).
26
           The SAC, like any amended pleading, is required to be complete in itself,
27
     without reference to previous versions of the complaint or other documents. See
28

                                                  9
                                                                                16cv590-LAB (MDD)
1    Civil Local Rule 15.1(a). Although this order may discuss earlier versions of the
2    complaint, its focus is on the sufficiency of the SAC as filed. See Song v. Drenberg,
3    2019 WL 1998944, at *1 (N.D. Cal., May 6, 2019) (court may consider prior
4    allegations as part of its plausibility inquiry).
5          In federal court, fraud claims — including those arising under state law —
6    must be pled with particularity as required by Fed. R. Civ. P. 9(b). Vess v. Ciba-
7    Geigy Corp. USA, 317 F.3d 1097, 1102 (9th Cir. 2003). This pleading standard
8    applies to any claims grounded in fraud or sounding in fraud, including claims for
9    fraudulent nondisclosure. Kearns, 567 F.3d at 1225–26.
10         The Rule 9(b) standard requires Plaintiffs to allege who made the
11   misrepresentations, how the misrepresentations were conveyed to them, and
12   under what circumstances. Cooper v. Pickett, 137 F.3d 616, 627 (9th Cir. 1998).
13   The complaint must allege the “who, what, when, where, and how” of the charged
14   misconduct. Ebeid ex rel. United States v. Lungwitz, 616 F.3d 993, 998 (9th Cir.
15   2010). The allegations must include the “time, place, and specific content of the
16   false representations as well as the identities of the parties to the
17   misrepresentations.” Swartz v. KPMG LLP, 476 F.3d 756, 764 (9th Cir. 2007).
18   When determining whether the standard is met, the Court considers the complaint
19   as a whole. See United States v. United Healthcare Ins. Co., 848 F.3d 1161, 1181
20   (9th Cir. 2016) (finding that allegations “in the context of the complaint as a whole”
21   adequately alleged details of fraudulent conduct).
22         In a limited class of cases, Rule 9(b)’s pleading requirements may be relaxed
23   pending discovery, if the evidence needed to make those allegations is within a
24   defendant’s exclusive possession. Ebeid, 616 F.3d at 999. While this might apply
25   to some of SCBI’s internal communications or records, it cannot apply — at least,
26   not in full — to material the SAC quotes, such as SCBI’s publications or other
27   public statements. In the case of institutionally-authored materials or statements,
28   the person behind the remarks may not always be known, but most other

                                                 10
                                                                           16cv590-LAB (MDD)
1    information (e.g., the time, manner of communication, and context) is known, and
2    should be alleged. And a relaxed pleading standard does not apply at all to any of
3    the alleged in-person or telephonic communications with or representations to the
4    Gavaldons. To the extent this relaxed standard applies, Plaintiffs must still state
5    the factual basis for their beliefs. See Neubronner, 6 F.3d at 672; DiVittorio v.
6    Equidyne Extractive Industries, Inc., 822 F.2d 1242, 1247 (9th Cir. 1987).
7    Discussion: Fraud Claim
8          The elements of common law fraud are misrepresentation (e.g., by false
9    representation, concealment, or nondisclosure), knowledge of its falsity (or
10   scienter), intent to induce reliance, justifiable reliance, and resulting damage.
11   Lazar v. Superior Court, 12 Cal.4th 631, 638 (1996). Although the issue of agency
12   was not raised or briefed, the Court’s working assumption is that acts of SCBI’s
13   employees acting within the scope of their duties are imputed to SCBI. See In re
14   ChinaCast Educ. Corp. Securities Litigation, 809 F.3d 471, 474 (9th Cir. 2015).
15   That said, the person making a representation or promise should be identified, if
16   possible.
17         In the context of fraud, mere “puffery” — that is, generalized, vague, or
18   unspecific assertions; optimistic statements amounting to merely subjective
19   assessments; or a statements of opinion rather than knowingly false statements of
20   fact — is not actionable. See Retail Wholesale & Dept. Store Union Local 338
21   Retirement Fund v. Hewlett-Packard Co., 845 F.3d 1268, 1275 (9th Cir. 2017).
22   This is so, in part, because investors do not reasonably rely on such statements.
23   Ore. Pub. Employees Retirement Fund v. Apollo Group, Inc., 774 F.3d 598, 606
24   (9th Cir. 2014); City of Roseville Employees’ Retirement Sys. v. Sterling Fin’l Corp.,
25   963 F. Supp. 2d 1092, 1120 (E.D. Wash., 2013), aff’d 691 Fed. Appx. 393 (9th Cir.
26   2017).
27         While the SAC continues to allege numerous communications, most of these
28   allegations are far too vague, and illustrate why the fraud claims based on them

                                               11
                                                                           16cv590-LAB (MDD)
1    were dismissed. Allegations describing a person communicating with the
2    Gavaldons only as “SCBI” do not satisfy the “who” prong. See Kearns, 567 F.3d at
3    1126 (pointing out that the plaintiff had not alleged who made allegedly fraudulent
4    statement on behalf of the company). Although the SAC alleges personnel who
5    filled various roles over time, it generally avoids saying these were the people who
6    communicated with the Gavaldons. In addition, the “when” allegations are
7    generally too vague to be of much help, even if it were clear who worked with the
8    Gavaldons during particular periods of time. In addition, the allegations are not in
9    clear chronological order, making it difficult to know what descriptive words such
10   as “thereafter” mean. Very few allegations identify a specific date on which
11   communications were made. (See ¶¶ 86, 110, 223.) Several identify at least a
12   month and year. But most allege either a very general time period or a large span
13   of time. (See, e.g., id., ¶¶ 32 (“periodically met or otherwise communicated”); 70
14   (“Occasionally”); 111 (“Throughout this time period,” referring to June 2005 through
15   January 2008); 128 (“By 2008”); 140 (“thereafter,” i.e., after events in August,
16   2008); 155 (“over time”); 203 (“in approximately 2007”).)
17         The SAC attempts to establish SCBI’s knowledge that its representations
18   were false by alleging numerous internal communications in which individuals
19   questioned SCBI’s practices. Here, alleging dissent among SCBI’s ranks is not
20   enough; to the contrary, internal disagreement implies that SCBI had no single
21   settled view. Merely alleging that SCBI made representations to the public or other
22   investors might help show scienter, but it is not enough to satisfy the
23   “misrepresentation” prong, unless the Gavaldons heard or read, and relied on the
24   representations. This is particularly true when the time and circumstances of the
25   representations are not specified (which is the case with most allegations). Of the
26   few factual allegations made with the requisite specificity, none reasonably show
27   that SCBI in fact knew at the time its statements were false. They may show
28   carelessness, but that is not the same as fraud.

                                              12
                                                                         16cv590-LAB (MDD)
1          Turning to the one fraud claim Plaintiffs are still pursuing, the SAC claims
2    SCBI falsely represented it had conducted due diligence on Madoff/Sentry
3    securities. The SAC is replete with allegations of SCBI’s failure to notice warning
4    signs, and to the extent their claims are based on negligence, the SAC is sufficient.
5    The SAC also alleges SCBI’s failure to disclose that it had not conducted due
6    diligence on the Madoff/Sentry securities. But the SAC mentions representations
7    to the Gavaldons about due diligence only a few times, and those allegations are
8    almost devoid of particulars. The only paragraphs alleging that a particular person
9    (rather than “SCBI” generally) communicated something particular to them about
10   due diligence are 70, 213–14, 217, 237, 260, and possibly 274. These all point to
11   a meeting in March of 2004 when the SAC alleges Gadala-Maria told the
12   Gavaldons over the phone that a full due diligence review had been conducted on
13   the Madoff/Sentry investments, and that SCBI’s recommendation of Madoff/Sentry
14   followed a robust due diligence process. (SAC, ¶¶ 237, 258, 260, 271.) The SAC
15   says this was part of Gadala-Maria’s recommendation of the investment, and was
16   accompanied by assurances that it was safe, secure, and consistent with a
17   conservative investment approach. (Id. ¶ 259, 274.)
18         The SAC also alleges that Ray Garnica and Luisa Serena reiterated these
19   representations afterwards “on an ongoing basis,” without mentioning any dates,
20   time frame, or context. SCBI recommended purchases of Madoff/Sentry to the
21   Gavaldons twice: once through Gadala-Maria (apparently in March of 2004), and
22   later through Luisa Serena (apparently in January of 2008). (Id., ¶¶ 218, 295, 305.)
23   These apparently were the only two occasions when the Gavaldons purchased the
24   fund. Someone allegedly recommended in July of 2007 that the Gavaldons
25   maintain their position in Madoff/Sentry, but the SAC does not say who. (SAC,
26   ¶ 294.) While Serena or someone else might have made representations about
27   due diligence at these times, the SAC does not say so. While the SAC suggests
28   that Serena probably said something to the Gavaldons about due diligence in

                                              13
                                                                          16cv590-LAB (MDD)
1    January of 2008, the Court has had to piece together disparate paragraphs to
2    come up with this conclusion. And even then, the SAC does not provide a context
3    or say what in particular she said, other than to conclude it amounted to the same
4    kind of representation the Gavaldons had heard more than four years earlier.
5    Allegations about what the Gavaldons may have been told at any time other than
6    in March of 2004 do not meet Rule 9’s pleading standards.
7          The SAC says SCBI performed only very limited due diligence of its own on
8    the Madoff/Sentry fund, and its continued efforts to perform more were
9    unsuccessful. It says SCBI carelessly relied on assessments by the investment
10   firm Fairfield Greenwich Group (“FGG”), without knowing how reliable that
11   assessment was or what due diligence if any FGG had conducted on
12   Madoff/Sentry. (See SAC, ¶ 322.) It is clear FGG had some way of assessing
13   Madoff/Sentry, because it made disclosures regarding the riskiness of the Fairfield
14   Sentry fund, which changed over time. (Id., ¶ 223.)
15         The SAC says SCBI did cursory due diligence on FGG, or relied on Fairfield
16   to conduct its due diligence. (SAC, ¶¶ 328, 336, 371, 372, 374–75). And it says
17   SCBI had in its files a due diligence report on Fairfield Sentry in 2004. (Id., ¶ 377.)
18   While the SAC alleges that SCBI’s representatives told the Gavaldons in March of
19   2004 that SCBI’s recommendation of the fund was the product of a robust due
20   diligence process, the alleged facts do not show that in March of 2004 SCBI or its
21   representatives knew no one had done due diligence on Madoff/Sentry.
22         Although the SAC suggests that SCBI gave the Gavaldons the impression
23   that it had performed due diligence entirely by itself, in-house, no factual allegation
24   shows that anyone ever told them this. The SAC merely alleges they were told that
25   a due diligence process existed, and that robust due diligence procedures had
26   been followed. What this meant, and what the Gavaldons could reasonably have
27   understood it to mean at the time, is not alleged. The SAC alleges that SCBI made
28   representations to the public in general implying it had conducted its own in-house

                                               14
                                                                            16cv590-LAB (MDD)
1    due diligence. (SAC, ¶¶ 69, 259–61.) And it alleges SCBI’s own internal rules
2    required it conduct due diligence in-house. (Id., 373.) But the SAC does not allege
3    that the Gavaldons heard or relied on these representations to the public, or that
4    they knew what SCBI’s internal rules were. See, e.g., Kearns, 567 F.3d at 1126
5    (finding fraud pleadings deficient, in part, because the plaintiff failed to allege when
6    he was exposed to alleged misrepresentations, which ones he found material, or
7    which he relied on).
8          In the securities fraud context, general statements to the effect that advisors
9    had conducted six months of extensive and even exhaustive due diligence have
10   been characterized as mere puffery. See City of Austin Police Retirement Sys. v.
11   Kinross Gold Corp., 957 F. Supp. 2d 277, 297 (S.D. N.Y. 2013). Here, descriptors
12   such as “robust” and “best in the business” imply opinions or value judgments, not
13   verifiable factual assertions. And even assuming SCBI told others the particular
14   investigatory steps it was taking (see SAC, ¶ 71), it only vaguely told the Gavaldons
15   its due diligence amounted to a “process.” (Id., ¶ 257.) By contrast, where both
16   parties understand due diligence to have a definite meaning, representations about
17   it may amount to factual assertions rather than puffery. See CMFG Life Ins. Co.
18   v. RBS Securities, Inc., 799 F.3d 729, 745–46 (7th Cir. 2015). Even assuming “due
19   diligence” has a definite meaning within the investment industry — at least, with
20   regard to hedge funds such as Madoff/Sentry3 — the SAC does not allege the
21
22
     3
23      “Due diligence” generally refers to an appropriate level of background
     investigation. Here, it means the kind of investigation that would have been
24   appropriate or necessary before SCBI recommended or sold Madoff/Sentry
25   investments or other hedge funds. Not surprisingly, the meaning of “due diligence”
     can vary depending on the investment under consideration. See Due Diligence,
26   DICTIONARY OF BUSINESS TERMS (3d ed. 2000) (describing due diligence as aimed
27   at various characteristics of a proposed investment); Due Diligence, DICTIONARY
     OF INTERNATIONAL INVESTMENT TERMS (2001) (giving examples of the types of
28   activity that due diligence might include).

                                                15
                                                                            16cv590-LAB (MDD)
1    Gavaldons knew what that was, or could have interpreted Gadala-Maria’s remarks
2    as pertaining to industry standards or regulatory requirements being met.
3          The SAC also refers to Gadala-Maria’s misrepresentation to the Gavaldons
4    that Madoff/Sentry and perhaps other investments were “safe” or “secure,” and
5    appropriate for conservative investors even though they were rated as risky.
6    Because these allegations are connected with the “due diligence” claim, the Court
7    will analyze them as such, rather than treat them as an expanded theory of fraud.
8          While misrepresentation of risks can amount to actionable fraud, mere
9    puffery will not suffice. According to the SAC, the ratings were apparently either
10   internal and generated by SCBI (SAC, ¶ 66), or possibly were provided by FGG.
11   (Id., ¶ 233). The SAC’s allegations make clear that the Gavaldons, who were
12   unsophisticated investors, would not have been asking about analysts’ ratings, but
13   rather were seeking advice about how to invest.
14         Two decisions are instructive here. In City of Roseville, the plaintiff alleged
15   that the defendant had falsely identified its banking practices as “safe and sound.”
16   Even assuming “safe” and “sound” had an established meaning in the banking
17   sector, the complaint provided no factual support for the suggestion that they had
18   any specific, well-understood meaning among investors. City of Roseville, 963 F.
19   Supp. 2d at 1121. Casella, by contrast, dealt with a situation where an advisor had
20   described an investment as a “sure thing.” In context, this was held not to be mere
21   puffery, because she had coupled it with “specific misrepresentations of fact” about
22   the investment’s profitability and tax benefits, which were intended to induce
23   reliance. 883 F.3d at 808. In the context of the entire presentation, Casella
24   explains, what might otherwise be puffery or a mere statement of opinion may be
25   actionable. Id. But allegations that the investment was said to be “safe,” or
26   “secure,” with little or no discussion of the context in which the remark was made,
27   are not enough.
28   ///

                                              16
                                                                          16cv590-LAB (MDD)
1          The SAC does not allege the source of or basis for these ratings generally,
2    except to argue that it was insufficient, or allege facts showing Gadala-Maria
3    agreed with this rating. Furthermore, insider terms do not necessarily mean what
4    they do to others. See supra note 1. The alleged facts do not reasonably show that
5    an investment product internally rated as risky was in fact risky or dangerous as
6    outsiders (such as the Gavaldons) would understand the term. Because the
7    Gavaldons were unsophisticated investors, it is unclear what they would have
8    made of the internal ratings even if they had known what they were. And though
9    the SAC refers to the ratings, particular SCBI communications, and FGG’s legal
10   disclosure pages, it does little more than characterize them.
11         In the securities fraud context, the Ninth Circuit has treated similarly
12   generalized references to internal records or conclusions as insufficient. In In re
13   Silicon Graphics Inc. Securities Litigation, the plaintiff alleged that company
14   officers received internal reports notifying them of serious production and sales
15   problems with a particular product, and that in spite of this they continued to make
16   positive representations to investors. 183 F.3d 970, 984 (9th Cir. 1999). The panel
17   held that the complaint lacked sufficient detail and foundation necessary to plead
18   a claim with particularity. For example, the complaint failed to plead facts relating
19   to the reports, including the contents, who prepared and reviewed them, and where
20   the information in them came from. Id.
21         Similarly, in Lipton, 284 F.3d at 1035–36, plaintiffs alleged that defendants
22   had access to data informing them that demand for a product was flat and would
23   not increase. Although the plaintiffs referred to the existence of the data and made
24   a “general assertion about what they think the data shows,” id. at 1036, their own
25   negative characterization was not enough. Although these cases were brought
26   under different provisions of law, the principle that plaintiffs must plead factual
27   information, not merely their own conclusions about the facts, is the same.
28   ///

                                              17
                                                                          16cv590-LAB (MDD)
1          To an extent, the context in which advisors reassured the Gavaldons of
2    various investments’ suitability and safety can be pieced together from the
3    remainder of the complaint, but it is not entirely favorable to them. They contend
4    they “did not want or need anything but safe investments producing modest
5    investment returns,” and that at all relevant times SCBI knew these were their
6    goals. (SAC, ¶¶ 80–84.)
7          The SAC alleges that Gadala-Maria lied to SCBI about their investment goals
8    and experience and other characteristics, in order to evade SCBI’s internal
9    safeguards that would otherwise have prevented them from investing in Madoff
10   securities. (SAC, ¶¶ 277–89.) It also alleges that an unnamed person at SCBI, in
11   violation of SCBI’s requirements, induced Sergio Gavaldon in March of 2004 to
12   sign a document authorizing the purchase of Madoff securities, without providing
13   him the private placement memorandum that would have told him the shares were
14   speculative and risky. (Id. 290–92.) 4 Both sets of allegations are somewhat helpful
15   to the Gavaldons, in that they are at least somewhat specific and point to
16   dishonesty. SCBI might be vicariously liable for Gadala-Maria’s acts, even though
17   he was allegedly acting against SCBI’s instructions. That said, his alleged lies were
18   to SCBI, not the Gavaldons. With regard to the product placement memorandum,
19   the SAC fails to allege who induced Sergio Gavaldon to sign the document.
20   Bearing in mind that this person too is alleged to have been acting contrary to
21   SCBI’s instructions and might have been trying to avoid detection, Plaintiffs were
22   in a superior position to identify who this was.
23   ///
24
25
     4
       For unknown reasons, Fairfield removed this warning from the legal disclosure
26   pages in 2005, prompting SCBI to ask why, and suggesting it might add the
27   disclosure itself. (SAC, ¶ 223.) The SAC makes clear the memorandum included
     pages of legal disclosures, and neither party has provided a copy of it, so it is
28   unclear how prominent the disclaimer was.

                                               18
                                                                          16cv590-LAB (MDD)
1          The SAC alleges SCBI personnel talked with the Gavaldons about such
2    issues as the degree to which their investments were leveraged, their liquidity, and
3    the goal of increasing their returns. In July, 2003, an unnamed SCBI employee
4    had a discussion with Angel Gavaldon, recommending that his parents take a more
5    aggressive position to improve portfolio performance. (SAC, ¶ 108.) In March,
6    2005, the Gavaldons and Ray Garnica discussed the degree of leverage in their
7    portfolio, and whether improved returns justified keeping the leverage there. (Id., ¶
8    193.). In a September, 2006 meeting, Gadala-Maria and others discussed the cost
9    of leverage and status of structured notes with the Gavaldons. (Id., ¶ 92.) Around
10   July 6, 2007, Luisa Serena met with the Gavaldons, and they told her both that
11   they thought they could sell GEMSB shares to raise money, and that they were
12   aware of an upcoming loan payment on their life insurance policy. (Id., ¶ 131.)
13   These more specific allegations undermine the broad and generalized allegation
14   that the only goals the Gavaldons ever agreed to pursue were safe and
15   conservative investments and modest income.
16         It is also clear the Gavaldons needed more than just a modest income to live
17   on, at least towards the end of the time at issue here, and that they were assigned
18   a more aggressive risk rating as a result. (SAC, ¶ 80.) They knew they were
19   borrowing money for investments and for the life insurance policy. (Id., ¶¶ 189,
20   191, 201.) Although the SAC implies that the Gavaldons were unaware that they
21   would need more income than before to pay for the cost of interest and insurance
22   premiums, it is clear they did know this. (Id., ¶¶ 131, 205, 210.) The SAC’s
23   conclusion that the conservative Gavaldons believed they were investing in
24   products as low-risk (and low-return) as CDs or bonds (id., ¶ 96) and would never
25   have been interested in seeking higher returns is unsupported by the factual
26   allegations.
27         Even if the Gavaldons had known the risk ratings that had been internally
28   assigned to the investments, it is unclear what meaning they could have assigned.

                                              19
                                                                          16cv590-LAB (MDD)
1    They apparently knew they were taking an increasingly aggressive approach in
2    exchange for greater returns. If they were defrauded in spite of this knowledge, the
3    SAC does not allege particular facts to show it.
4          Whether the Gavaldons should ever have been advised to borrow money, or
5    to buy the life insurance policy is another question. But SCBI’s recommendations
6    of the insurance policy and margin purchases of securities are the subject of
7    different claims: negligence or breach of fiduciary duty, not fraud. (SAC, ¶¶ 180
8    (alleging negligence), 195–209 (alleging sale of an unsuitable insurance policy).) 5
9    In other words, SCBI’s negligence or breach of fiduciary duty might have created
10   the need for the Gavaldons to take on higher-risk investments. But the SAC does
11   not plead facts showing that SCBI committed fraud in later selling them those
12   investments, particularly the Madoff/Sentry investments that are the subject of
13   Plaintiffs’ one surviving fraud claim.
14         Fraud can also be premised on concealment, or on non-disclosure when
15   there is a fiduciary or buyer-seller relationship between the parties. Lazar, 12
16   Cal.4th at 638; LiMandri v. Judkins, 52 Cal. App. 4th 326, 336–37 (Cal. App. 4 Dist.
17   1997). But even under such a theory, the claim must be pled with particularity in
18   federal court. The closest the SAC comes to meeting the standard is in connection
19   with the Madoff securities and failure to provide the private placement
20   memorandum. But even if Plaintiffs were authorized to add a new theory of fraud,
21
22
     5
23     The SAC alleges that SCBI sold the insurance policy in order to obtain fees and
     commissions, and not to help the Gavaldons, and that SCBI never disclosed the
24   size of the commissions. (SAC, ¶ 209.) But failure to disclose the amount of
25   insurance commissions is not ordinarily fraudulent. Most people buying insurance
     realize that the broker or seller must be earning a commission, and that the amount
26   of the commission affects the cost. See, e.g., Kennedy v. Jackson Nat’l Life Ins.
27   Co., 2010 WL 4123994, at *10 (N.D. Cal., Oct. 6, 2010) (insurer had no duty to
     disclose amount of commissions to purchasers). The SAC never alleges that the
28   Gavaldons were deceived about the policy itself.

                                              20
                                                                         16cv590-LAB (MDD)
1    their failure to identify who induced Sergio Gavaldon to sign the agreement while
2    withholding the memorandum renders it insufficient. And allegations about due
3    diligence and other information Plaintiffs claim SCBI was obligated to disclose are
4    not specific enough. Under this theory, and other theories Plaintiffs have
5    advanced, the SAC’s pleadings of fraud fail to meet Rule 9’s standards.
6    Other Claims
7           Even after being given multiple opportunities to amend, Plaintiffs have
8    failed to plead any claim sounding in fraud. SCBI’s motion does not, however,
9    show that their non-fraud claims are inadequately pled. Their claims for
10   negligence, breach of fiduciary duty, and unjust enrichment (based on breach of
11   fiduciary duty, not fraud) survive.
12   Jurisdiction and Remand
13         In the notice of removal, Defendants identified both diversity and federal
14   question jurisdiction under the Edge Act as the basis for removal. Because federal
15   question jurisdiction was present, diversity was merely an alternate theory and the
16   Court did not scrutinize the allegations closely or require amendment of the notice.
17   But in light of this case’s procedural posture, it appears remand may be in order.
18         The notice of removal implies that the Gavaldons should be treated as
19   citizens of Mexico, and that their trust entities should be treated as citizens of the
20   Cayman Islands. The Court previously suggested that the Gavaldons were not
21   admitted as permanent residents, and no party corrected that impression. But
22   through the course of this litigation, it has become apparent that the Gavaldons
23   are not merely frequent visitors to the United States. Rather, they remain here for
24   a good part of the year and own a house here. If either or both of them were
25   admitted as permanent residents at the time of removal, diversity would be
26   destroyed as provided by 28 U.S.C. § 1332(a)(2). Furthermore, no facts were
27   alleged to show either of the trust entities’ citizenship. See Laroach v. BridgePoint
28   Healthcare, LLC, 2018 WL 6434768, at *2 (D.D.C. Dec. 7, 2018) (describing

                                               21
                                                                           16cv590-LAB (MDD)
1    considerations for determining a trust entity’s citizenship); In re A.H. Robins Co.,
2    Inc., 197 B.R. 575, 577 (E.D. Va. 1995) (outlining factors for determining
3    citizenship of trusts). Bearing in mind that “SCBI and/or its agents” served as the
4    trustees (SAC, ¶ 9), it is likely the Plaintiff trusts are not diverse from Defendant
5    SCBI.
6          While Edge Act jurisdiction was present at the time of removal, with the
7    dismissal of multiple claims, it has now disappeared. The Edge Act provides for
8    federal jurisdiction over claims against an Edge Act entity (SCBI) arising from a
9    transaction or series of transactions involving international banking or other
10   international financial operations. 12 U.S.C. § 632. The “international” prong is
11   satisfied only if the suit arises out of an offshore transaction of the Edge Act
12   corporation. American International Group, Inc. v. Bank of America Corporation,
13   712 F.3d 775, 784 (2nd Cir. 2013). The surviving claims (particularly following
14   dismissal of all fraud-based claims) have almost nothing to do with international or
15   foreign banking or international financial operations. SCBI’s management,
16   regulatory, and compliance functions were maintained in and operated from New
17   York. (SAC, ¶ 29.) The SAC makes clear the two trust entities were ignored, and
18   SCBI dealt directly with the Gavaldons. (Id., ¶¶ 11, 17). It did this in San Diego, not
19   overseas. (Id., ¶¶ 6, 26, 34, 35.) The investments and other products the
20   Gavaldons invested in were purchased in U.S. markets and held in U.S. accounts,
21   and the agreements between the Gavaldons and the banks were governed by U.S.
22   law and regulated by U.S. entities such as NASD and FINRA. (Id., ¶¶ 20–22, 43.)
23         The only mention of any international involvement is an allegation that SCBI
24   maintained its due diligence functions in Switzerland. (SAC, ¶ 29.) But any
25   subjects of due diligence relevant to this action — FGG, Madoff, and Sentry —
26   were located and did business in the U.S. No banking or financial transactions are
27   alleged to have been undertaken in Switzerland or any other foreign country.
28   ///

                                               22
                                                                            16cv590-LAB (MDD)
1          The fact that some foreign parties were involved does not transform what
2    would otherwise be a state law claim into an Edge Act case. See generally Allstate
3    Ins. Co. v. Citimortgage, Inc., 2012 WL 967582 *3 (S.D.N. Y. March 13, 2012)
4    (“[T]he Edge Act does not confer jurisdiction merely because there was a federally
5    chartered bank involved, there were banking-related activities, and there were
6    foreign parties . . . . Instead, courts must carefully examine the nature of the
7    transaction said to ground § 632 jurisdiction, [citations omitted]”).
8          While the Ninth Circuit has recognized that the Edge Act amounts to a “broad
9    grant of jurisdiction,” City & Cnty. of San Francisco v. Assessment Appeals Bd.,
10   122 F.3d 1274, 1276 (9th Cir. 1997), “broad” does not mean absolute. People v.
11   Wells Fargo & Co., 2015 WL 4886391, at *6 (C.D. Cal., Aug. 13, 2015) (recognizing
12   that uniformly resolving questions in favor of Edge Act jurisdiction “would lead to
13   absurd results”).
14         With the issuance of this order, Plaintiffs’ claims amount to common law
15   claims arising out of the recommendation and sale of investments with no real
16   international financial or banking element. Neither the sales nor the financial
17   advice occurred overseas or involved international banking or financial
18   transactions.
19         Under 28 U.S.C. § 1367, the Court has discretion to decline to exercise
20   supplemental jurisdiction over claims if all claims the Court had original jurisdiction
21   over have been dismissed, or the remaining claims raise novel or complex issues
22   of state law. Both of these apply here. Although the Court had jurisdiction when
23   the case was removed, all Edge Act claims have been dismissed. And the
24   remaining claims involve lingering and complex choice of law issues that require
25   application of state law to resolve. The Court has discussed these in previous
26   orders.
27   ///
28   ///

                                               23
                                                                             16cv590-LAB (MDD)
1    Conclusion and Order
2          All claims are DISMISSED WITH PREJUDICE, except Plaintiffs’ claims for
3    negligence, breach of fiduciary duty, and unjust enrichment (based on a breach of
4    fiduciary duty theory).
5          The Court proposes to decline to exercise supplemental jurisdiction over
6    these remaining claims, and to remand them. If any party believes the Court can
7    and should continue to exercise jurisdiction over them, they should file a
8    memorandum of points and authorities not longer than ten pages, within 14
9    calendar days of the date this order is issued.
10
11         IT IS SO ORDERED.
12   Dated: February 20, 2020
13
14                                         Hon. Larry Alan Burns
                                           Chief United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            24
                                                                       16cv590-LAB (MDD)
